Citation Nr: 1215384	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-18 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The Veteran served on active duty from January 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

At the time scheduled for his videoconference Board hearing, the Veteran withdrew his appeal.  


FINDING OF FACT

In April 2012, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to entitlement to a rating in excess of 50 percent for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the claim of entitlement to a rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a written submission dated in April 2012, the Veteran stated his intention to withdraw his claim of entitlement to a rating in excess of 50 percent for PTSD.  No allegations of errors of fact or law, therefore, remain for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.  


ORDER

The appeal concerning the claim of entitlement to a rating in excess of 50 percent for PTSD is dismissed.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


